DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-18 in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the grounds that serious burden of examining the groups is not demonstrated and a search of either invention necessarily uncovers art relevant to the other group.  This is not found persuasive because a search of the apparatus claims does not require the formation of a carbon film.  While the language is included in the claim, it is an intended use of the chamber wherein the chamber may be used for the same purpose (i.e. allows the plumbing of such gases) but is not specifically required.  Furthermore, the method claims completely lack any mention of the electrodes and that the pedestal includes the claimed upper and lower portions comprising AlN as per the apparatus claims – therefore a search of the method claims does not necessarily overlap in scope with the apparatus claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim requires that the wall thickness is set so that “heat loss is reduced” but the claim is drawn to ONE single embodiment of the apparatus – it is not clear how the heat loss is reduced or over what other embodiment the heat loss would be higher since the claim is limited to one single apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (2008/0066682) in view of Horiguchi (2001/0054385).
Yamashita teaches an apparatus for deposition comprising:
- an ICP chamber with a chamber body, lid, an interior volume – as depicted in Fig. 1 and related text including a pump (25) and a gas delivering system (16), see as per [0059] that the system is an ICP system, and
- a pedestal for supporting a substrate in the interior volume, see pedestal (4), wherein the pedestal has an upper portion with a surface to hold the substrate and including embedded heating elements (see 54 and described per [0048]) and a lower portion (6) with a tube-like structure to support the upper portion and house electrodes for supplying power to the heating elements, see particularly as per [0045] wherein the electrodes are connected to the terminal of the heating element 54.
	In regard to the configuration to form a carbon compound film, the limitation is intended use.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the process chamber is understood capable of processing carbon-containing precursors and therefore the intended use is met as the structure is capable of the same use.
	In regard to the materials used for the pedestal, the teachings are silent on the materials of the upper portion  and the lower portion is exemplified as quartz [0045].  Yamashita teaches various materials including AlN in the various chamber parts [0027, 35] but does not exemplify the pedestal comprising AlN as claimed.  Horiguchi, however, teaches that in a chamber with a pedestal including an upper portion and a lower tubular portion, it is operable to form the components of AlN because the material is heat-resistant and non-contaminating to the substrate [0035] and Fig. 1.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the pedestal portions of Yamashita of AlN as Horiguchi teaches that there are benefits to using AlN and Yamashita is also concerned with contamination and temperature resistance as indicated for example by the use of quartz [0022].  Furthermore, the use of a known material for its intended use is obvious without a showing of criticality, see MPEP 2144.07.  The use of AlN is widely known and would be understood as effective for the same purposes desired in the apparatus of Yamashita.
	Regarding claims 2, 5, 6, 12, and 13 the use of the heaters to supply any temperature and power operation, and to operate the chamber at any pressure is an intended use of the apparatus, as described above.  The intended is merely a selection of the claimed process variables and taught by the common structure.
	Regarding claims 3 and 4, the chamber of Yamashita is depicted as with a flat body and lid, but does not specifically teach coils.  The selection of a chamber shape, however, is an obvious selection and/or modification without a showing of criticality, see MPEP 2144.04 IV. B. In this case, the instant application teaches either a flat or rounded shape and therefore teaches away from criticality.  In the alternative, Examiner takes Official notice that ICP systems are known in the art as having flat bodies and lids with coils on top and also as having domed bodies with coils on the top and side.  
	Regarding claims 7, 14 and 15, Yamashita teaches a first and second zone that are independently controlled, but teaches zones that are split among two semicircles of the pedestal.  Initially, it is noted that the use of an inner/outer zone as claimed is a matter of a change of shape of the part, as per the above MPEP citation.  To separate into such zones would be a matter of obviousness wherein Yamashita teaches the benefits of distinct zone.  Further, Examiner takes Official Notice that inner and outer zone configurations are well known in the art and would have been an obvious modification of the system of Yamashita based on the teaching of separate control of heater zones.
	To control the zones to any particular power is further an intended use.
	Regarding claims 10 and 18, Yamashita is silent on the wall thickness, but as per MPEP 2144.04 IV. A., the selection of a size is obvious without a showing of criticality.  The column is hollow to allow the feed through of the electrodes and the wall thickness would be obvious to be any thickness such as to house the electrodes and any feedthroughs and also to support the upper portion – as such, to select a wall thickness of 0.05-0.1 inches would have been obvious without a showing of criticality.
	Regarding claim 11, all elements of the claim are met as per above.  The ICP elements are not necessarily claimed, but the prior art teaches those, in any case.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (2008/0066682) and Horiguchi (2001/0054385) in view of Mungekar (2006/0024451).
The teachings of Yamashita are above, the teachings do not explicitly depict an ICP arrangement and do not depict a gas delivery system in an ICP chamber with a top and side nozzle gas injection.  Mungekar, however, teaches that it is useful to include top and side gas injection in an ICP chamber to improve uniformity and allows fine adjustment of gases [0044].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the top and side gas injection of Mungekar in the ICP chamber of Yamashita as Yamashita is silent on specific details of such a system and Mungekar teaches the stated benefits.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and Horiguchi in view of Kim (2016/0049291)
	The teachings of Yamashita are described above – Yamashita is silent on any rotational movement of the pedestal.  Kim teaches that it is useful to form an ICP chamber wherein the pedestal is rotatable during a process to improve uniformity [0058].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention make the pedestal of Yamashita rotatable as taught by Kim as it would allow for improved uniformity as taught.
	
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and Horiguchi in view of Hirano (2009/0233430)
	The teachings of Yamashita are described above – Yamashita is silent on any vertical movement of the pedestal.  Hirano teaches that it is useful to form an ICP chamber wherein the pedestal moves vertically in order to install a wafer into the system (see Fig. 5 and related text, [0025, 0056-0062]).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the pedestal of Yamashita such that it can move vertically as taught by Hirano as it would allow for loading of the substrate using such a mechanism.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715